Citation Nr: 0512127	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as osteochondritis dessicans of the right 
femur.

2.  Entitlement to service connection for a back disability, 
the residuals of a back. injury.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., 
Attorney


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
osteochondritis dessicans, right femur (claimed as right 
knee) and residuals of a back injury.  In February 2005, a 
videoconference hearing was held before the undersigned.

The Board notes that during the BVA hearing in February 2005 
the veteran raised the issue of entitlement to service 
connection for residuals of a left knee injury.  This claim 
has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran does not have a right knee disorder caused by 
his active service.

2.  The veteran does not have a current back disorder that 
was caused by his active service. 


CONCLUSIONS OF LAW

1.  A right knee disorder, claimed as osteochondritis 
dessicans of the right femur, was not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  A back condition was not incurred or aggravated by 
service.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service-connection is warranted 
for osteochondritis dessicans of the right knee and residuals 
of a back injury.  He asserts that he incurred the claimed 
conditions while he slipped carrying a boiler of potatoes in 
Malacostra, French Morocco, in the Sahara Desert while in 
service from May 1951 to November 1953.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Right Knee Condition

The veteran asserts that he injured his right knee in 1953 
when he slipped carrying a boiler of potatoes in service.  

The veteran's service medical records contain a notation from 
October 1953 stating that, by the veteran's own statement, he 
had a pre-service right knee injury "during football game in 
High School in 1949 or 1950."  This was followed by  "Re-
injury in North Africa 5-6 months ago.  Was seen by medical 
N.C.O."  An X-ray note from the next day showed that X-rays 
revealed the possibility of osteochondritis dessicans of the 
lateral epicondyle.  X-ray radiographic reports, also from 
October 1953, show osteochondritis "dessicous" medial 
condyle right femur and "osteochonditis desssicaris" medial 
femoral condyle.

Available post-service medical records include progress notes 
from a Dr. Dennis at Northeast Mississippi Internal Medicine, 
PC, from June 1997 to November 2002, decades after service, 
Radiology Reports from Dr. Dennis at Baptist Memorial 
Hospital from August and November 2001, and VA progress notes 
from October 2002 to November 2003.

None of the available post-service medical records show 
complaint, treatment, or diagnosis of a right knee condition.

The Board finds that service connection for osteochondritis 
dessicans, right femur (claimed as right knee) is not 
warranted because there is no current diagnosis of 
osteochondritis dessicans or any other right knee condition.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim must be denied.

The Board has considered the veteran's lay statements 
regarding right knee pain at his BVA hearing.  The Board 
points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Beyond the above, even if the Board were to assume that the 
veteran has a current knee disability, both service records 
and post-service records provide evidence against the claim 
of service connection for a knee disorder related to service 
more than 50 years ago.  The medical records along with the 
veteran's statements indicate, at the very best, an alleged 
disorder that began many years after service and has no 
relationship with service that ended more than one-half 
century ago.   

Residuals of a Back Injury

The veteran asserts that he injured his back in 1953 when he 
slipped carrying a boiler of potatoes in service.  The 
veteran's service medical records, however, show no 
complaint, diagnosis, or treatment of a back injury while in 
service, only providing negative evidence against the 
veteran's claim. 

Relevant post-service medical records include progress notes 
from Dr. Dennis at Northeast Mississippi Internal Medicine, 
PC, from June 1997 to November 2002, Radiology Reports from 
Dr. Dennis at Baptist Memorial Hospital from August and 
November 2001, and VA progress notes from October 2002 to 
November 2003.

The first progress notes from Dr. Dennis, from June 1997, 
shows an assessment and plan including, "Degenerative joint 
disease: Daypro works better."  The joint in question is not 
specified.  A second progress note from October 1997 shows 
positive left low back pain for 3 or 4 days, which is 
assessed as "likely musculoskeletal."  A December 1998 
progress note shows that the veteran's chief complaint was 
"neck pain - arthritis" with an assessment of degenerative 
joint disease "as above."  A January 1999 progress note 
shows that the veteran's "degenerative joint disease - 
muscle strain" was better and there was a positive X-ray for 
the cervical spine.  Subsequent progress notes through 
November 2002 continue to mention back and neck pain along 
with degenerative joint disease.  There are also Radiology 
Reports from August and November 2001 showing disc 
degeneration throughout the lumbar region, as well as from C3 
to C7 in the cervical spine.  None of the reports relate the 
veteran's back pain to an in-service injury and indicate a 
disorder than began years after service, providing negative 
evidence against this claim. 

A VA progress note from October 2002 also states that the 
veteran, "states that he injured his back while in 
service."

The Board finds that service connection for a back condition 
is not warranted.  There is no record of in service 
complaint, diagnosis, or treatment for residuals of a back 
injury.  Within a 30-year period after service, there is no 
indication of either disorder at issue.  There is also no 
evidence that the veteran's degenerative joint disease was 
incurred or aggravated in service nor was arthritis 
manifested within the one-year presumptive period.  The Board 
points out that the first report of treatment for back pain 
comes approximately 44 years after the injury was said to 
have taken place.  This lengthy period, without complaint or 
treatment, is evidence that there has not been a continuity 
of symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that there is no competent evidence in the 
record to show that the veteran's back pain is related to 
service.  Accordingly, the veteran's claim must be denied.

The Board has considered the veteran's lay statements 
regarding back pain.  As noted above, although a layperson is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issue, and that it outweighs the lay 
statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

The Duty to Assist 

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. Id. This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

With respect to the claims that are presently being denied 
(i.e., the claims for direct service connection for 
osteochondritis dessicans, right femur (claimed as right 
knee) and residuals of a back injury), the Board finds that 
the VCAA notice requirements have been satisfied.  With 
regard to element (1), above, the Board notes that the RO 
sent the veteran VCAA a notice letter in May 2003 that 
informed him of the type of information and evidence 
necessary to establish entitlement to service connection. In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC) he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2003 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, employment records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the RO's May 2003 letter contained a specific request that 
the veteran provide additional evidence in support of his 
claims, to include evidence of chronic disability in service.  
He was asked to tell VA about any other records that might 
exist to support his claims, and was informed that he should 
"[s]end the information describing additional evidence or 
the evidence itself" to the RO. In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
February 2003 SOC.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied the 
"duty to notify" the veteran.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above. Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied. Here, the Board finds that, because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has not 
been afforded a VA examination.  The Board concludes, 
however, that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed infra, which indicates that the veteran did not 
receive treatment for the claimed disorders during service, 
and that the claims files do not contain competent evidence 
showing that he currently suffers from a right knee 
condition, or that there is nexus between any of the claimed 
conditions and his service, warrants the conclusion that a 
remand for examinations and/or opinions is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  As service and post-service 
medical records provide no basis to grant this claim, the 
Board finds no basis for a VA examination to be obtained.

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for osteochondritis dessicans, right femur 
(claimed as right knee disability) is denied.

Service connection for residuals of back injury is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


